Modified and rehearing denied January 8, 1918.
Petition fob Reheabing.
Department 1.
Mb. Justice Bean
delivered the opinion of the court.
In our former opinion in this suit in order that Horn-beck might have an opportunity to comply with the terms of the contract he was permitted to apply to the Circuit Court within a certain time to make payment of the amount due upon the contract of sale of the land involved and in case of such application to be allowed 90 days or a reasonable time in which to make such payment. It was also held that in the event of such payment or exemption the defendant, J. P. Smith, who -appeared to be in possession of the land, should account to plaintiff Hombeck for the rents and profits during the time of such possession. In a petition for rehearing the plaintiff asks for a modification
“in order that the mandate or final decree rendered herein may authorize such supplemental proceedings in the court below sufficient to fully warrant and authorize a complete accounting. ’ ’
In case of an application by plaintiff Hombeck to make payment for the land or redemption thereof, the manner of the accounting authorized to be taken was not intended to be directed. Upon such application *88being made and an accounting being taken the Circuit Court is at liberty to entertain such supplemental' proceedings and make such investigations as may be deemed necessary and warranted by the equities of the case under the law. Except for this modification or explanation the petition for rehearing is denied.
Affirmed.
Modification Authorized. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr Justice Harris concur.